Title: To Thomas Jefferson from Albert Gallatin, 29 July 1801
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dr Sir
                  July 29th 1801
               
               I enclose the hospital money statement which ought to have accompanied my letter of this morning, and add a letter, on the subject of repairs of Gosport hospital, received from the Collector of Norfolk who acts as Agent. I really do not know out of what fund the repairs can be paid.
               I forgot to mention that a blank commission will be wanted for Inspector of the internal revenues for the Survey forming the new District North of the Ohio. No person is yet recommended, although I wrote in order to obtain information as to the proper person. Sproat of Marietta the inspector of the same territory, goes out of course as his Commission becomes vacated by the new arrangt. He was an indifferent officer & his place of residence is extremely inconvenient.
               I am with sincere respect Your obt. Servt.
               
                  
                     Albert Gallatin
                  
               
               
                  In relation to the blank commission, it will only be necessary that you should direct Wagner to deliver me one. This case will not admit of delay & as soon as proper information is received the vacancy should be filled. In every other instance I foresee no possible inconvenience to send you by mail the commissions & wait for your answer. Those which are contemplated are for Collectors of Savannah, Hampton, Cherry Stone, Cincinnati Ohio Erie & Illinois—& for surveyorship of Petersburg. To whom should application be made for information on this last? It is worth only 3 or 400 dollars.
               
            